american airlines inc petitioner v commissioner of internal revenue respondent docket no filed date p is a domestic_corporation operating as an airline and its foreign branches remunerate its foreign flight attendants to staff p’s south american routes p’s south american routes include flights from south america to miami and vice versa during the examination for p’s taxable periods and p and r disputed whether p was liable for employment_taxes associated with the remuneration paid to the foreign flight attendants by its foreign branches p asserted that it was not liable for employment_taxes with respect to the for- eign flight attendants because p had never treated the for- eign flight attendants as employees and the business vis- itor exception applied and or relief was available under the revenue act of ra ’78 pub_l_no sec_530 stat pincite as amended r rejected p’s positions and assessed employment_taxes for those periods r also issued a notice_of_deficiency raising an alternative income_tax theory which r contends will apply if it is ultimately decided that p is not liable for employment_taxes under i r c subtitle c p timely filed a petition in response to the notice of defi- ciency determining r’s alternative income_tax adjustment and in response to r’s denial of p’s ra ’78 sec_530 claim the par- ties dispute whether this court has jurisdiction under sec_7436 to determine p’s employment_tax liabilities sec_7436 provides in pertinent part that i f in american airlines inc v commissioner connection with an audit of any person there is an actual con- troversy involving a determination by the secretary as part of an examination that such person is not entitled to the treatment under subsection a of sec_530 of the revenue act of the tax_court may determine whether such a determination by the secretary is correct and the proper amount of employment_tax under such determination r contends that this court lacks jurisdiction because ra ’78 sec_530 is inapplicable when r does not make a determina- tion of worker classification p asserts that this court has jurisdiction because r determined that p was not entitled to ra ’78 sec_530 relief held r made a determination which provides a basis for our jurisdiction to determine whether p is entitled to relief under ra ’78 sec_530 with respect to remuneration paid to p’s foreign flight attendants by its for- eign branches held further r’s motion for partial summary_judgment will be denied held further p’s motion for partial summary_judgment will be granted in part mary bell handley hevener robert r martinelli robert h albaral and david gerald glickman for petitioner jeremy h fetter shelley turner van doran and linda p azmon for respondent opinion paris judge this case is before the court on the parties’ cross-motions for partial summary_judgment under rule the issue for decision in the partial summary judg- ment is whether the court has jurisdiction pursuant to sec_7436 over respondent’s imposition of employment_taxes for taxable periods and the court holds that it has jurisdiction background the record establishes and or the parties do not dispute the following petitioner was a delaware corporation with its principal_place_of_business in fort worth texas when it filed the petition unless otherwise indicated all section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure united_states tax_court reports a petitioner’s business and petitioner’s workers petitioner is a subsidiary of amr corp one of the largest commercial airlines in the world petitioner has south amer- ican air route authority among others and runs the routes and operations in four south american countries argentina chile colombia and peru south american routes the south american routes include flights that originate and terminate in south america without making landfall in the united_states as well as flights between south american cities and miami florida the south american routes do not involve any city or airport in the united_states besides miami this case involves petitioner’s foreign flight attendants who staff the south american routes the foreign flight attendants are domiciled in argentina chile colombia or peru the foreign flight attendants who work on flights that originate or terminate in miami are issued restrictive c-1 d combined transit and crewman visas the foreign flight attendants who work on flights between south america and miami spend minimal time in the united_states when they are working on a flight to or from miami time in the united_states includes pre- and post-flight time flight time in u s airspace rest time in the united_states after a flight to miami and faa-mandated training at least once per year the foreign flight attendants typically leave the united_states within hours of arrival and nearly always leave within hours of arrival they currently are paid on a block-to-block basis meaning that they are com- pensated only for the period beginning when the aircraft pushes off from the blocks of the departure gate and ending c-1 and d visas are nonimmigrant visas holders of these visas have not been authorized by the department of homeland security dhs to work in the united_states see u s c sec_1101 see also c f_r sec_274a c iii listing classes of aliens who may apply for authorization for work in the united_states and including only foreign airline employees who have been issued b-1 visas social se- curity administration’s program operations manual system rm 420g classifying holders of c-1 and d visas as nonimmigrants who may not work and cannot apply for employment authorization gen- erally dhs must authorize nonimmigrant aliens a classification permit- ting work in the united_states to obtain a social_security_number c f_r sec_422 american airlines inc v commissioner when it arrives at the blocks of the destination gate the for- eign flight attendants are uncompensated for any other time they are required to be at work including pre- and post- flight time and training sessions the foreign flight attendants were hired by petitioner’s for- eign branches not subsidiaries in the respective south american countries and the branches manage the foreign flight attendants and pay their salaries petitioner’s domestic payroll headquarters in tulsa oklahoma does not partici- pate in the foreign_branch payroll the foreign branches are responsible for issuing the foreign flight attendants’ checks which are paid in the local foreign_currency and with- holding taxes under the law of the country of origin the for- eign branches withhold only the country of origin’s income taxes and its equivalent social_security_taxes if applicable petitioner originally acquired the south american routes around from the now-dissolved eastern airlines peti- tioner continued eastern airlines’ practice of foreign_branch withholding and has never withheld u s income or fica_taxes from the foreign flight attendants’ salaries moreover petitioner has never paid employment_taxes including fica or futa taxes with respect to the foreign flight attendants the foreign flight attendants have never submitted forms w-4 employee’s withholding allowance certificate nor has petitioner ever issued forms w-2 wage and tax statement to the foreign flight attendants b audit initially petitioner’s returns for tax periods were audited the focus of respondent’s audit was petitioner’s potential liability for employment taxe sec_3 relating to the for- eign flight attendants petitioner then as now contended that it was not obligated to pay employment_taxes with respect to the foreign flight attendants because petitioner was entitled to sec_530 relief respondent’s appeals_office appeals fully conceded the employment_tax liabilitie sec_3 in this case the court uses the term employment_taxes as it is de- fined by sec_7436 to refer to taxes imposed pursuant to subtitle c of the internal_revenue_code including taxes imposed under sec_3402 fed- eral income_tax_withholding and fica tax and futa_tax united_states tax_court reports for the tax periods pursuant to sec_530 of the revenue act of ra ’78 pub_l_no stat pincite as amended in the course of the audit appeals created an administrative file entitled the appeals case memorandum summarizing petitioner’s and respondent’s positions and explaining its conclusions petitioner obtained the appeals case memorandum for the audit through a freedom_of_information_act_request the appeals case memorandum states that petitioner is entitled to ra ’78 sec_530 relief for taxable periods and should be entitled to relief from employment_taxes for workers in substantially_similar positions for other periods see ra ’78 sec_530 at the close of the audit respondent agreed not to audit petitioner’s returns on this issue for tax periods c audit respondent conducted an audit for petitioner’s and taxable periods the focus of the examination was substantially_similar to that of the audit petitioner contended that it was not liable for employment_taxes or the mandatory withholding_tax on nonresident_aliens under sec_1441 with respect to the foreign flight attendants’ salaries because the business visitor exception and or ra the revenue act of ra ’78 pub_l_no sec_530 stat pincite as amended provides in relevant part a termination of certain employment_tax liability - in general -if- a for purposes of employment_taxes the taxpayer did not treat an individual as an employee for any period and b in the case of periods after date all federal tax re- turns including information returns required to be filed by the taxpayer with respect to such individual for such period are filed on a basis con- sistent with the taxpayer’s treatment of such individual as not being an employee then for purposes of applying such taxes for such period with respect to the taxpayer the individual shall be deemed not to be an em- ployee unless the taxpayer had no reasonable basis for not treating such individual as an employee sec_1441 requires relevantly that all persons who make payments to nonresident_aliens of specified items constituting u s source income must withhold of the gross_income unless an exception or a treaty pro- vision applies the business visitor exception relieves compensation_for labor or per- sonal services performed in the united_states from being categorized as american airlines inc v commissioner ’78 sec_530 relief applied in connection with the examination respondent issued technical_advice memo- randum tam on date the tam concluded that petitioner was liable for employment_taxes with respect to the remuneration paid to foreign flight attendants for services performed in the united_states unless the business visitor exception applied pursuant to sec_861 and sec_864 because the employment_tax regime under subtitle c applied whether or not the business visitor exception waived withholding requirements the tam held that the flight attendants’ remuneration was not subject_to_withholding under sec_1441 see sec_1_1441-4 income_tax regs moreover the tam stated that entitle- ment to relief under sec_530 is not properly at issue in this case because the case did not involve a worker classi- fication respondent’s exam team and petitioner did not reach an agreement and respondent sent petitioner a 30-day_letter on date on date petitioner timely sent a formal protest challenging the 30-day_letter on the basis of petitioner’s continuously maintained position that it is eligible for ra ’78 sec_530 relief with respect to the remu- neration paid to the foreign flight attendants by the foreign branches for services performed in the united_states peti- tioner and its representatives had several conferences with appeals but did not settle the case as in the first audit appeals created an appeals case memorandum this time stating the classification of the nra flight attendants under sec_530 is not relevant in this case other than it was cited by appeals as a basis for granting complete relief in a prior cycle accordingly although appeals has concluded u s source income if the labor or services are performed by a non- resident_alien who is present in the united state sec_90 days or less during the taxable_year the compensation does not exceed dollar_figure and the labor or services are performed relevantly for a foreign_branch of a do- mestic corporation sec_861 the tam stated and respondent contends that petitioner has not in any way affirmatively treated the individuals as nonemployees and there- fore respondent is not attempting to reclassify them from nonemployees to employees and ra ’78 sec_530 relief is not relevant petitioner claims in regard to the foreign flight attendants that ra ’78 sec_530 relief may be available whether or not there has been an employee classification united_states tax_court reports that entitlement to relief under sec_530 is not properly at issue in this case it has been addressed since it was the basis for concession when last considered at this point respondent took a bifurcated approach to petitioner’s tax_liabilities on date respondent sent petitioner a notice_of_deficiency determining that pursuant to sec_1441 petitioner was liable for a withholding_tax on the foreign flight attendants’ u s source income for and the deficiencies totaled dollar_figure respondent did not issue a formal notice_of_determination of worker classi- fication with respect to employment_taxes however on date respondent assessed employment_taxes under sub- title c in the amounts of dollar_figure for liabilities from form_940 employer’s annual federal unemployment futa_tax return and dollar_figure for liabilities from form_941 employer’s quarterly federal tax_return plus interest and penalties for the and taxable periods petitioner timely filed a petition with this court on date petitioner paid the assessed employment_taxes on date petitioner filed a timely administrative refund claim that was denied by appeals on date the notice of disallowance said that petitioner could seek review in either a u s district_court or the u s court of federal claims within two years of the notice to the best of the court’s knowledge petitioner has not filed a refund claim in either court to date respondent asserts that the determinations reflected in the notice_of_deficiency although it was issued first is a sec- ondary alternative position to protect the government’s interest if respondent’s assessment of employment_taxes is successfully challenged by petitioner in an appropriate refund forum respondent agrees that if subtitle c applies sec_1441 is automatically inapplicable see sec_1 b income_tax regs in the petition petitioner challenges respondent’s deter- minations under sec_1441 the only determinations reflected in the notice_of_deficiency and also asserts that this court has jurisdiction to decide whether petitioner is liable for employment_taxes under subtitle c even though respondent has not issued a notice_of_determination of worker classification on date petitioner filed american airlines inc v commissioner a motion for partial summary_judgment asking the court to hold that it has jurisdiction over both the sec_1441 liabil- ities on the basis of the notice_of_deficiency and the employ- ment tax_liabilities on the basis that respondent made a determination with respect to those employment_taxes on date respondent filed his own motion for par- tial summary_judgment asserting that the court does not have jurisdiction over the employment_tax liabilities because respondent did not issue a notice_of_determination of worker classification discussion the tax_court is a court of limited jurisdiction and may exercise jurisdiction only when congress has expressly authorized it to do so see sec_7442 66_tc_61 see also rule b the court has jurisdiction to determine whether it has jurisdiction over a particular case 83_tc_309 moreover the court’s jurisdiction cannot be enlarged by the parties’ agreement or waiver or failure to object 111_tc_273 a sec_7436 the parties disagree about the scope of the court’s juris- diction under sec_7436 sec_7436 was enacted as part of the taxpayer_relief_act_of_1997 pub_l_no sec a stat pincite and grants the court limited jurisdiction over cases involving employment_taxes imposed under subtitle c sec_7436 as amended by the consolidated appropriations act pub_l_no sec f stat pincitea-643 provides sec_7436 creation of remedy -if in connection with an audit of any person there is an actual controversy involving a determination by the secretary as part of an examination that- one or more individuals performing services for such person are employees of such person for purposes of subtitle c or such person is not entitled to the treatment under subsection a of sec_530 of the revenue act of with respect to such an indi- vidual upon the filing of an appropriate pleading the tax_court may determine whether such a determination by the secretary is correct and the proper amount of employment_tax under such determination any such redeter- united_states tax_court reports mination by the tax_court shall have the force and effect of a decision of the tax_court and shall be reviewable as such as the court has noted previously i n response to the expressed intent of congress to provide a convenient prepay- ment hearing this court and the courts of appeals have given the jurisdictional provisions a broad practical construc- tion rather than a narrow technical meaning 68_tc_779 fn refs omitted therefore where a statute is capable of various interpreta- tions the court is inclined to adopt a construction which will permit the court to retain jurisdiction without doing violence to the statutory language 140_tc_48 b sec_7436 and petitioner contends that the court has jurisdiction in this case under sec_7436 and while respondent asserts that the court does not have jurisdiction under either paragraph the court need not consider the parties’ conten- tions relative to sec_7436 in light of our holding below relative to our jurisdiction under paragraph four requirements must be satisfied before the court has jurisdiction under sec_7436 there must be an examination in connection with the audit of any person a determination by the secretary that such person is not entitled to the treatment under subsection a of sec_530 of the revenue act of with respect to such an indi- vidual an actual controversy involving the determina- tion as part of an examination and the filing of an appro- priate pleading in the tax_court sec_7436 requirements and are clearly satisfied and respondent does not object the remaining issues are whether there was an actual controversy and a determination that petitioner is not enti- tled to treatment under ra ’78 sec_530 the actual controversy requirement under sec_7436 sec_7436 requires that the secretary’s determina- tion be related to an actual controversy the record clearly indicates an actual controversy the parties disputed peti- tioner’s entitlement to ra ’78 sec_530 treatment during the american airlines inc v commissioner audit and the audit the commissioner issued a tam in connection with the examination on date on date respondent sent petitioner a 30-day_letter proposing changes to its employ- ment tax_liabilities for the and taxable periods after petitioner submitted a formal protest in which it continued to claim relief under ra ’78 sec_530 the appeals_office considered the audit including the issue of ra ’78 sec_530 relief and described its findings in an appeals case memorandum all three of these documents show an actual controversy regarding petitioner’s qualifica- tion for ra ’78 sec_530 relief specifically the 30-day_letter states that t here is a question whether the taxpayer is entitled to relief under sec_530 of the revenue act of from any u s employment_tax liability with respect to the remuneration paid to the nra flight attendants the 30-day_letter further summarizes petitioner’s positions quotes petitioner’s assertions at length and then rejects them the tam and the appeals case memorandum simi- larly acknowledge that there is a disagreement between the parties respondent argues that for this court to have jurisdiction sec_7436 requires an actual controversy regarding employment status as well as ra ’78 sec_530 relief how- ever the plain language of the statute indicates that there need only be an actual controversy regarding ra ’78 sec_530 relief see 425_f3d_1203 9th cir finding an actual con- troversy even after the commissioner conceded that the tax- payer had treated its president and director as an employee for the relevant taxable periods aff ’g as supplemented 121_tc_89 respondent has provided no convincing authority that there must be an actual controversy about the employment status of a taxpayer’s workers accordingly the court finds that the actual controversy requirement has been satisfied the determination under sec_7436 that peti- tioner was not entitled to ra ’78 sec_530 relief next the court considers whether respondent made a determination under sec_7436 the absence of a notice_of_determination of worker classification or any other united_states tax_court reports document bearing a particular title does not bar our jurisdic- tion 142_tc_225 see 138_tc_295 holding that the court has jurisdiction pursuant to sec_6404 when the secretary’s determination regarding interest abatement is memorialized in a notice_of_determination concerning collection action s under sec_6320 and or supplemented by 140_tc_163 wil- son v commissioner 131_tc_47 holding that the court lacked jurisdiction upon the commissioner’s issuance of a notice_of_determination concerning collection action s under sec_6320 and or after the taxpayer’s equivalent_hearing the existence of a determination with respect to ra ’78 sec_530 relief is sufficient to support the court’s jurisdiction see secc corp v commissioner t c pincite a determination may manifest itself in nontradi- tional ways and need not be memorialized in a particular for- mat see h_r rept no pincite 1997_4_cb_319 stating in the explanation of provision of sec_7436 that one way the irs could make the required determination is through a mechanism similar to the employ- ment tax early_referral procedures for example according to legislative_history a failure to agree may constitute a determination under sec_7436 s rept no pincite 1997_4_cb_1081 see secc corp v commissioner t c pincite see also 138_tc_18 it is well settled that where a statute is ambiguous we may look to legislative_history to ascertain its meaning citing 481_us_454 in this case respondent’s assessment of employment_taxes was obviously a memorialization of his determination as described above petitioner’s returns were first audited on employment_taxes for the taxable periods respondent’s administrative file for those periods contains an appeals case memorandum that addresses substantially the same issues regarding employment_tax liability as the it is the determination not the piece of paper that provides a basis for our jurisdiction see 142_tc_225 american airlines inc v commissioner audit the appeals case memorandum states in relevant part taxpayer should be entitled to future relief from similar employment_tax liabilities in subsequent years pursuant to sec_530 of the rev- enue act of as amplified by revproc_85_18 employment related taxes may not be assessed against a person who is treating those performing services not as an employee if that individual has a reason- able basis for not treating as such reasonable basis includes a past irs audit of the taxpayer if the audit entailed no assessment attributable to the taxpayer’s employment_tax treatment of the individuals holding positions substantially_similar to the position held by the individual whose status is at issue since appeals has determined that these particular employees should not be treated as employees for fica fit and futa such determina- tion is tantamount to a past irs audit despite this concession pertaining to the taxable periods respondent iterated his position that petitioner was not entitled to ra ’78 sec_530 relief for the and taxable periods at least three different times throughout the audit process the tam the 30-day_letter and the appeals case memo- randum for the and taxable periods all contain a substantially_similar analysis and nearly identical wording discussing petitioner’s ra ’78 sec_530 relief claim the three documents each acknowledge that petitioner claimed entitle- ment to such relief describe legislative_history and caselaw about ra ’78 sec_530 and conclude that ra ’78 sec_530 is not properly at issue in this case the appeals case memo- randum for also acknowledges that in the audit appeals concluded that petitioner was entitled to ra ’78 sec_530 relief but nevertheless concluded without explaining the distinction from the audit that ra ’78 sec_530 relief was inapplicable here the 30-day_letter specifically states that t here is a ques- tion whether the taxpayer is entitled to relief under sec_530 of the revenue act of from any u s employment_tax liability with respect to the remuneration paid to the the record does not reveal what if anything changed between the two audits such that petitioner was determined to be no longer entitled to ra ’78 sec_530 relief see eg ra ’78 sec_530 denying relief if an em- ployer treated any individual holding a substantially_similar position to the position held by the individual whose status is at issue as an employee for any period beginning after date united_states tax_court reports nra flight attendants it also summarizes petitioner’s argu- ments that ra ’78 sec_530 should apply including a quotation spanning two pages from a letter that petitioner sent to respondent on date the 30-day_letter also contains the words conclusion sec_530 is irrelevant because this case does not involve the issue of worker classi- fication in bold print these three documents show a clear failure to agree on the issue of ra ’78 sec_530 relief see secc corp v commissioner t c pincite looking at a 30-day_letter an appeals case memorandum and a letter regarding assess- ment to decide whether the commissioner had made a deter- mination under sec_7436 they all recognize peti- tioner’s position regarding ra ’78 sec_530 and reject that position the 30-day_letter and the appeals case memo- randum also state the amounts of the proposed adjust- ments respondent assessed the employment_taxes on date in the amounts of dollar_figure for form_940 liabilities and dollar_figure for form_941 liabilities finding that ra ’78 sec_530 relief is inapplicable for the taxable periods the court finds that respondent’s decision to assess employment_tax was preceded by a determination rejecting petitioner’s ra ’78 sec_530 claim as explained in the tam the 30-day_letter and the appeals case memorandum a determination of worker classification as a jurisdic- tional prerequisite under sec_7436 respondent contends that this court lacks jurisdiction under sec_7436 unless respondent makes a deter- mination of worker classification respondent contends that because petitioner has always treated its foreign flight respondent argues that the failure to agree standard is unworkable because respondent could make a determination without petitioner’s ever knowing about it or without knowing precisely when it was made the court addressed these arguments in secc corp v commissioner t c pincite with regard to when the period allowed by statute to file a petition in the tax_court begins to run in that case relying on the text of sec_7436 the court held that a 90-day or any other time limit does not apply where the commissioner does not send a notice by certified or registered mail id pincite therefore a taxpayer is not harmed when the commissioner makes a determination but does not send formal notice american airlines inc v commissioner attendants as employees respondent had no need to make a determination of worker classification and therefore the court does not have jurisdiction under sec_7436 whether petitioner has ever treated its foreign flight attend- ants as employees is a disputed material fact not appro- priately decided on summary_judgment however it is unnecessary at this stage to analyze how petitioner treated its foreign flight attendants because sec_7436 does not require that respondent make a determination of worker classification respondent asserts that ra ’78 sec_530 relief is unavail- able when there has been no determination of worker classi- fication this proposition seems doubtful see ra ’78 sec_530 nothing in this section shall be construed to pro- vide that subsection a only applies where the individual involved is otherwise an employee of the taxpayer s rept no pincite u s c c a n explaining that an amendment to ra ’78 sec_530 in the small_business job protection act of pub_l_no sec stat pincite adding subsection e is intended to reverse the irs position that there first must be a determination that the worker is an employee under the common_law standards before application of sec_530 the court need not decide this question today however because it goes to the merits of an ra ’78 sec_530 claim-that is whether a taxpayer is entitled to relief under that section but that is not the question before the court rather the question before the court is jurisdictional and the court need not consider the requirements of ra ’78 sec_530 here instead the court looks to the statute that pro- vides our jurisdiction in the instant case sec_7436 sec_7436 is titled proceedings for determination of employment status and subsection a is titled creation of remedy respondent suggests that these titles show that the court’s jurisdiction is limited to instances where a deter- mination of worker classification was made it is a well- accepted tenet of statutory construction that the title of a statute and the heading of a section cannot limit the plain meaning of the text bhd of r r trainmen v balt o r petitioner disputes this fact and contends that it has never treated the foreign flight attendants as employees united_states tax_court reports co 331_us_519 see 252_us_348 192_us_418 united_states v fisher u s cranch 87_tc_389 titles are not meant to over- ride or substitute for the provisions of the text neither are they meant as reference guides or synopses bhd of r r trainmen u s pincite they are available as a tool when helpful to resolve an ambiguous provision but may fail even as that because matters in the text which deviate from those falling within the general pattern are frequently unreflected in the headings and titles id therefore the title of sec_7436 need not be read to limit the section to instances when the secretary has made a determination of worker classification we next turn to the text of sec_7436 as discussed above sec_7436 grants the court jurisdiction when among other requirements there is an actual controversy involving a determination by the secretary that one or more individuals performing services for such person are employees of such person for purposes of subtitle c or such person is not entitled to the treatment under subsection a of sec_530 of the revenue act of with respect to such an indi- vidual emphasis added here the word or is vital the plain meaning of legisla- tion is conclusive except in the ‘rare cases in which the literal application of a statute will produce a result demonstrably at odds with the intentions of its drafters ’ 489_us_235 quoting 458_us_564 see 132_tc_21 we look past plain meaning to determine congres- sional intent only if the language is ambiguous applying the plain meaning would lead to an absurd result or maybe where there is clear evidence of contrary legislative intent by inserting the word or between paragraphs and of sec_7436 congress unambiguously indicated that the two provisions must be read in the disjunctive congress divorced a determination of worker classification from a determination of denial of ra ’78 sec_530 relief with the american airlines inc v commissioner word or and the court has no reason to look past this plain meaning this reading does not lead to an absurd result or obstruct legislative intent this reading of sec_7436 comports with other accepted rules of statutory interpretation the court must ‘give effect if possible to every clause and word of a statute’ and whenever possible read a statute so that no portion of it is rendered superfluous 348_us_528 quoting inhabitants of 107_us_147 see 143_tc_1 caltex oil venture v commissioner t c pincite if sec_7436 were read as requiring a determination of worker classification the entire paragraph would be ren- dered superfluous paragraph already addresses our juris- diction when the secretary has made a determination of worker classification if this requirement were also embedded in paragraph congress would have no need to specify that the court has jurisdiction when the secretary has made a determination of worker classification and when there has been a denial of relief under ra ’78 sec_530 this scenario would be encapsulated in paragraph and paragraph would essentially be nothing but an example of an issue that might accompany a determination of worker classification finally sec_7436 does not limit the court’s juris- diction to instances where the secretary has made a deter- mination of worker classification as stated above sec_7436 grants us jurisdiction when there is a determina- tion that such person is not entitled to the treatment under subsection a of sec_530 of the revenue act of with respect to such an individual nothing in the language of the statute requires a determination of worker classification before the court has jurisdiction over the secretary’s deter- mination under ra ’78 sec_530 although neither party asserts that the phrase with respect to such an individual in sec_7436 imposes this additional jurisdictional prerequisite the court addresses this phrase for the sake of completeness see 115_tc_287 stating that the court may question its own jurisdic- tion sua sponte the court finds that the phrase with respect to such an individual does not require that the sec- retary first determine the individual to be an employee united_states tax_court reports before jurisdiction arises the adjective such relates back to the individuals described in sec_7436 the term individuals in sec_7436 is modified by the present participle phrase performing services for such person and is not defined in the first instance by reference to employees therefore the individuals that sec_7436 refers to are workers who are performing services and they need not be classified as employees before sec_7436 jurisdic- tion arises accordingly the court holds that it may have jurisdiction under sec_7436 whether or not the secretary has made a determination of worker classification respondent has made a determination to deny petitioner relief under ra ’78 sec_530 thereby fulfilling the final jurisdictional predi- cate of sec_7436 c conclusion all the jurisdictional predicates of sec_7436 have been satisfied and the court holds that it has jurisdiction over both the ra ’78 sec_530 determination and the notice_of_deficiency asserting liability under sec_1441 peti- tioner’s motion for partial summary_judgment will be granted in part and respondent’s motion for partial summary judg- ment will be denied to reflect the foregoing an appropriate order will be issued f the court will grant petitioner’s motion for partial summary_judgment insomuch as it relates to our jurisdiction pursuant to sec_7436 we do not address petitioner’s argument in its motion for partial summary_judgment regarding our jurisdiction pursuant to sec_7436
